DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 18 are originally pending in this application.
	Claims 1-3, 6, 8-9, 12-15, and 17-18 are amended as filed on 02/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with original U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and/or idiomatic errors.
	For example: Claim 1 states that a receiving devices receives first compressed data with a first check value.  It then goes on to state that first check value is generated based on a second check value in a first algorithm, where the second check value is 
	Since having multiple parts being present in encryption, compression, and/or identifier value generation is well known and would be implicitly taught by an identifier value generation system, the limitation (as it is originally broadly claimed) does not appear clear as to its purpose or function.  Is the first check value supposed to be separate from the second check value?  Is the first check value simply the end product of data that has been run through a compression algorithm (the value being the key pointing at the compression code)?  For examination purposes, the limitation will be treated as if referring to the latter example.  Thus, the limitation is taught by a system that utilizes an algorithm to generate a value that points to a compression code.  The first and second value will be treated as one value based on multilayered value generation algorithm. 
	Furthermore, claim 1 also states that the receiving device utilizes a third algorithm that contains the same polynomial generation code as the second algorithm.  The polynomial generation is explained in paragraph 0080 of the applicant’s specification.  Accordingly, it appears to simply be the algorithm used to achieve the 
	In other words, the scope of the claims is not clear as the system appears to put a plurality of arbitrary values through arbitrary algorithms.  From reading the applicant’s specification, it would appear that the system is showing an alternative method for determining a packet’s compression type, however, the claims don’t appear to clearly lay out the system (and which of the system’s elements) are performing which functions.  Ways that the claim could receive clarity would be 1) stating the system’s purpose in the preamble (such as a method of determining a packet’s compression type…), 2) positively reciting which element of the system is performing which function.  Furthermore, as the scope of the claim is unable to be adequately determined, it is thus unclear if these claims are directed towards statutory subject matter. 
	The other independent and dependent claims utilize similar limitation logic.  Accordingly, if the applicant intends the claims to be interpreted differently, then it is suggested that appropriate amendments should be made so that the claim language is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pre-Grant Publication No. US 2012/0275424 A1), hereinafter Chen, in view of Zhu (Pre-Grant Publication No. US 2012/0294211 A1), and in further view of Matsui (Pre-Grant Publication No. US 2010/0067525 A1), hereinafter Matsui.

2.	With respect to claims 1 and 12, Shi taught a computer-implemented method of data transmission (0002, lines 1-4, where IP packets are for data transmission), the method comprising: receiving, from a sending device, a first packet comprising first compressed data and a first check value indicating that a first compression mode is 
	However, while Chen taught decoding the value/identifier, Chen did not explicitly state the use of a generator polynomial as the algorithm decoder.  On the other hand, Zhu did teach the user of a generator polynomial (0115).  Both of the systems of Chen and Zhu are directed towards data compression and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of filing for the invention, to modify the teachings of Chen, to specifically use a generator polynomial, as Chen undoubtedly using such a function.  However, it’s simply not explicitly stated.
	However, Chen did not explicitly state wherein the first check value is not included in a header of the first packet.  On the other hand, Matsui did teach wherein the first check value is not included in a header of the first packet (0021, where the payload is inspected in order to determine the compression type).  Both of the systems of Chen and Matsui are directed towards data compression and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of filing for the invention, to modify the teachings of Chen, to specifically use a playing compression 

3.	With respect to claims 6 and 15, Chen taught a computer-implemented method of data transmission (0002, lines 1-4, where IP packets are for data transmission), the method comprising: receiving, from a sending device, a first packet comprising first compressed data and a first check value indicating that a first compression mode is used by the sending device (0008, lines 1-6, where the first compression algorithm is indicated), wherein the first check value is generated by the sending device (0008, lines 1-6, where the identifier information is the first check value), wherein the sending device generates the first compressed data by compressing first data based on the first compression mode (0008, lines 1-6), the first compression mode corresponding to a first check algorithm and a second compression mode corresponding to a second check algorithm (0103, lines 1-13, where the first and second compression algorithm can be seen and are representative of the first and second compression modes), obtains a second check value by processing the first compressed data based on the second check algorithm (0010, lines 1-5, where under broadest reasonable interpretation with respect to the applied 35 U.S.C. 112 interpretation of the second check algorithm, it can be seen that the system would utilize an algorithm to process the packet’s header to receive the reference identifier, which is the second check value.  It is to be noted that the claimed first device of paragraph 0010, is actually the receiving device and is different than the first device listed in 0008, which is actually the sending device), and 
However, while Chen taught decoding the value/identifier, Chen did not explicitly state determining, by the receiving device on the basis that the obtained first check value is the same as the first check value comprised in the first packet, that the first check algorithm is a check algorithm used when the sending device generates the first packet.  On the other hand, Zhu did teach determining, by the receiving device on the basis that the obtained first check value is the same as the first check value comprised 
However, Chen did not explicitly state wherein the first check value is not included in a header of the first packet.  On the other hand, Matsui did teach wherein the first check value is not included in a header of the first packet (0021, where the payload is inspected in order to determine the compression type).  Both of the systems of Chen and Matsui are directed towards data compression and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of filing for the invention, to modify the teachings of Chen, to specifically use a playing compression identification data in the system’s payload, as taught by Matsui, as doing so would remove the overhead of overloading/reserving a header slot and allow the packet to flow more seamlessly.  

4.	As for claims 2 and 13, they are rejected on the same basis as claims 1 and 12 (respectively).  In addition, Chen taught after determining, by the receiving device, that the first compression mode used to compress the first data by the sending device, and before decompressing the first compressed data to obtain the first data, determining, by 

5.	As for claims 3 and 14, they are rejected on the same basis as claims 2 and 13 (respectively).  In addition, Chen taught before the setting the decompression mode originally used by the receiving device to the first decompression mode on the basis that the original decompression mode originally used by the receiving device is different from the first decompression mode, receiving, by the receiving device, a second packet sent by the sending device, wherein the second packet comprises second compressed data and a third check value, the second compressed data is obtained by the sending device by compressing second data based on the first compression mode, the forth check value is obtained by the sending device by processing a third check value based on the first check algorithm, and the third check value is obtained by the sending device by processing the forth check value based on the second check algorithm (0170, lines 1-12, where a handoff initiates a new decompression mode and the steps from 0007-0008 are repeated);  obtaining, by the receiving device, the first check code by processing the second packet based on the third check algorithm;  and determining, by 

6.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Chen taught wherein the first compression mode comprises: an Ethernet frame header compression mode, an Internet Protocol (IP) frame header compression mode, or an Ethernet frame header and IP frame header compression mode (0008, lines 1-6, wherein this, at least, teaches the IP limitation).

7.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Zhu taught wherein the second check value comprises a cyclic redundancy check (CRC) value, and the second check algorithm is a CRC algorithm (0038).

8.	As for claims 7 and 16, they are rejected on the same basis as claims 6 and 15 (respectively).  In addition, Chen taught wherein obtaining the first check value by processing the obtained second check value based on the first check algorithm comprises: obtaining, by the receiving device, a plurality of check values by separately processing the second check value based on a plurality of check algorithms, wherein the plurality of check values comprise the first check value, and the plurality of check values correspond one-to-one to the plurality of check algorithms (0007, lines 1-3, wherein accordance with the claim interpretation under 35 U.S.C. 112, the second check algorithm is an intermediate step in producing the first check algorithm, and wherein obviousness indicates that any modern check value would be generated by a multilayered step process).

9.	As for claims 8 and 17, they are rejected on the same basis as claims 6 and 15 (respectively).  In addition, Chen taught after determining that the first compression mode is a compression mode used when the sending device compresses the first data, and before obtaining the first data by decompressing the first compressed data comprised in the first packet determining, by the receiving device, that a original decompression mode originally used by the receiving device is different from the first 

10.	As for claims 9 and 18, they are rejected on the same basis as claims 8 and 17 (respectively).  In addition, Chen taught before setting the decompression mode originally used by the receiving device to the first decompression mode on the basis that the original decompression mode originally used by the receiving device is different from the first decompression mode, receiving, by the receiving device, a second packet sent by the sending device, wherein the second packet comprises second compressed data and a third check value, the second compressed data is obtained by the sending device by compressing second data based on the first compression mode, the third check value is obtained by the sending device by processing a fourth check value based on the first check algorithm, and the fourth check value is obtained by the sending device by processing the second compressed data based on the second check algorithm (0170, lines 1-12, where a handoff initiates a new decompression mode and the steps from 0007-0008 are repeated);  obtaining, by the receiving device, the fourth check value by processing, based on the second check algorithm, the second compressed data comprised in the second packet;  obtaining, by the receiving device, 

11.	As for claim 10, it is rejected on the same basis as claim 6.  In addition, Chen taught wherein the first compression mode comprises: an Ethernet frame header compression mode, an Internet Protocol (IP) frame header compression mode, or an Ethernet frame header and IP frame header compression mode (0008, lines 1-6, wherein this, at least, teaches the IP limitation).

12.	As for claim 11, it is rejected on the same basis as claim 6.  In addition, Zhu taught wherein the second check value is a second cyclic redundancy check (CRC) value, and the second check algorithm is a CRC algorithm (0038).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically, the arguments relating towards the check value not being found in the header are not being taught by Matsui.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Suryavanshi et al. (Pre-Grant Publication No. US 2015/0195326 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452